DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the user input in at least claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, 14, 15, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 11, the recitation of “...A system comprising one or more memory devices storing instructions thereon that, when executed by one or more processors, cause the one or more processors to: provide chiller operating data associated with a chiller as an input to one or more machine learning models,” renders the claim unclear because the ‘one or more processors’ are not positively recited.  Thus, ambiguity exist with respect to the scope of the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 23, the recitation of “...receiving the probability threshold via a user input,” renders the claim unclear.  For example, in at least 0061 and fig 4 of the disclosure, a “user device” is depicted.  However, the disclosure is silent to a “user input.”  The limitation “user device” is not structural under a 112(f) analysis, thus it is unclear to what the “user input” refers.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 9-12, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trawicki et al. (US2014/0026598) in view of Wang et al. (US2021/0215161).

Regarding Claim 1, Trawicki teaches a method of operating a chiller to avoid future surge events [0005], the method comprising: 
applying chiller operating data associated with a chiller as an input to one or more machine learning models, wherein the input comprises a value of a controllable chiller variable [0055; 0082]; and 
generating a boundary for a controllable chiller variable to prevent a future chiller surge event from occurring based on an output of the one or more machine learning models [0052; 0083; 0085; where the controllable variable is a VSD frequency range of 30 HZ to 60 Hz and where the boundary is the predicted surge condition];
affecting operation of the chiller based on the boundary to prevent the future chiller surge event from occurring [0085; 0086].
Trawicki does not teach wherein the output comprises a probability that the future surge event will occur if the value of the controllable chiller variable is used to operate the chiller;
wherein generating the boundary for the controllable chiller variable comprises: 
receiving a user input comprising a probability threshold; comparing the probability that the future chiller surge event will occur with the probability threshold; and 
setting the value of the controllable chiller variable as the boundary for the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold.
However, Wang teaches a system and method for predicting surge control [0001] having wherein the output comprises a probability that the future surge event will occur if the value of the controllable chiller variable is used to operate the chiller [0028];
wherein generating the boundary for the controllable chiller variable comprises: 
receiving a user input comprising a probability threshold [0009-0011; 0020; where at least the controlling/regulating module and/or the analyzing/deducing module contains the preset probability threshold]; 
comparing the probability that the future chiller surge event will occur with the probability threshold [0028; 0029; 0033-0037]; and 
setting the value of the controllable chiller variable as the boundary for the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold [0029; 0033-0037; where when it is determined that a surge event will not occur i.e. the probability threshold is not violated, the controllable variable is set as the boundary i.e. a default control] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. improve the method by preventing compressor damage caused by surges [0040].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Trawicki to have wherein the output comprises a probability that the future surge event will occur if the value of the controllable chiller variable is used to operate the chiller;
wherein generating the boundary for the controllable chiller variable comprises: 
receiving a user input comprising a probability threshold; comparing the probability that the future chiller surge event will occur with the probability threshold; and 
setting the value of the controllable chiller variable as the boundary for the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold in view of the teachings of Wang where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e.  improve the method by preventing compressor damage caused by surges.

Regarding Claim 2, Trawicki teaches the invention of Claim above and Trawicki teaches generating the one or more machine learning models by: creating a set of training data by: detecting a past surge event in historical chiller operating data [0081], and labeling a portion of the historical chiller operating data as surge chiller operating data associated with the past surge event [0051]; and training the one or more machine learning models with the set of training data [0051; 0054; 0055; see also fig 14].

Regarding Claim 3, Trawicki teaches the invention of Claim 2 above and Trawicki teaches wherein the surge chiller operating data comprise a time series including values of one or more variables of the historical chiller operating data associated with times before and during the past surge event [0051; 0054].

Regarding Claim 4, Trawicki teaches the invention of Claim 1 above and Trawicki teaches wherein affecting operation of the chiller comprises determining, based on the output of the one or more machine learning models, values of one or more controllable chiller variables that are predicted to prevent the future surge event, the one or more controllable chiller variables comprising at least one of: a variable speed drive frequency; a pre-rotational vane position; or a variable geometry diffuser position [0054; 0059].


Regarding Claim 6, Trawicki teaches the invention of Claim 1 above and Trawicki teaches wherein the chiller operating data comprises at least one of a refrigerant type, a discharge pressure, a suction pressure, a stall voltage, an input current, a bearing position, a current variable speed drive frequency, a current pre-rotational vane position, or a current variable geometry diffuser position [0048].

Regarding Claim 9, Trawicki teaches the invention of Claim 1 above and Trawicki teaches wherein the one or more machine learning models comprise at least one of a neural network, random forest, or a support vector machine [0055].

Regarding Claim 10, Trawicki teaches the invention of Claim 1 above and Wang teaches wherein the output of the one or more machine learning models comprises probabilities for a plurality of values for the controllable chiller variable, and wherein generating the  boundary for the controllable chiller variable comprises selecting one of the plurality of values for the controllable chiller variable based on the probabilities for the plurality of values for the controllable chiller variable [0028; 0033-0037].

Regarding Claim 11, Trawicki teaches a system [fig 4] comprising one or more memory devices storing instructions thereon that, when executed by one or more processors [0044-0046], cause the one or more processors to: 
provide chiller operating data associated with a chiller as an input to one or more machine learning models, wherein the input comprises a value of a controllable chiller variable [0055; 0082; 0083]; and
determine an upper boundary, a lower boundary, or both for the controllable chiller variable to prevent a future chiller surge event from occurring based on an output of the one or more machine learning models [0052; 0083; 0085; where the controllable variable is a VSD frequency range of 30 HZ to 60 Hz].
Trawicki does not teach receiving a user input comprising a probability threshold;
wherein the output comprises a probability that the future surge event will occur if the value of the controllable chiller variable is used to operate the chiller, by: 
comparing the probability that the future surge event will occur with the probability threshold; and 
setting the value of the controllable chiller variable as the upper boundary or the lower boundary for the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold.
However, Wang teaches a system and method for predicting surge control [0001] that receives a user input comprising a probability threshold [0009-0011; 0020; where at least the controlling/regulating module and/or the analyzing/deducing module contains the preset probability threshold]; 
wherein the output comprises a probability that the future surge event will occur if the value of the controllable chiller variable is used to operate the chiller [0028];
comparing the probability that the future chiller surge event will occur with the probability threshold [0028; 0029; 0033-0037]; and 
setting the value of the controllable chiller variable as the upper boundary or the lower boundary for the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold [0029; 0033-0037; where when it is determined that a surge event will not occur i.e. the probability threshold is not violated, the controllable variable is set as the boundary i.e. a default control] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. improve the system by preventing compressor damage caused by surges [0040].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Trawicki to receive a user input comprising a probability threshold;
wherein the output comprises a probability that the future surge event will occur if the value of the controllable chiller variable is used to operate the chiller, by: 
comparing the probability that the future surge event will occur with the probability threshold; and 
setting the value of the controllable chiller variable as the upper boundary or the lower boundary for the controllable chiller variable in response to determining that the probability that the future chiller surge event will occur does not violate the probability threshold in view of the teachings of Wang where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. improve the system by preventing compressor damage caused by surges.

Regarding Claim 12, Trawicki teaches the invention of Claim 11 above and Trawicki teaches wherein the instructions cause the one or more processors to generate the one or more machine learning models by: creating a set of training data by: detecting a past surge event in historical chiller operating data, and labeling a portion of the historical chiller operating data as surge chiller operating data associated with the past surge event; and training the one or more machine learning models with the set of training data [0081; 0082; 0055].

Regarding Claim 14, Trawicki teaches the invention of claim 11 above and Trawicki teaches wherein the instructions cause the one or more processors to affect operation of the chiller to avoid applying a control signal with an additional value of the controllable chiller variable that exceeds the upper boundary or the lower boundary [0082-0084; where setpoints are selected to avoid the predicted surge condition].

Regarding Claim 21, Trawicki teaches the invention of Claim 11 above and Trawicki teaches wherein the one or more machine learning models comprise at least one of a neural network, random forest, or a support vector machine [0055].

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trawicki et al. (US2014/0026598) and Wang et al. (US2021/0215161) as applied to claims 1 and 11 above, and further in view of Sibik (US2015/0260441).

Regarding Claim 5, Trawicki teaches the invention of Claim 1 above but does not teach wherein the controllable chiller variable is a first controllable chiller variable and affecting operation of the chiller further comprises: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the boundary; and in response to the first controllable chiller variable reaching the boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity.
However, Sibik teaches a chiller [0002] having wherein the controllable chiller variable is a first controllable chiller variable and affecting operation of the chiller further comprises: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the boundary; and in response to the first controllable chiller variable reaching the boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity [0033-0035; figs 4 & 4; where if 320 represents a capacity value the inlet guide vane can be set to obtain the desired cooling capacity at point 314.  However, 314 also defines a particular compressor speed.  So, in a condition where the guide vane is at point 314 and cooling capacity is not achieved because compressor speed is at point 313...the compressor speed can be adjusted downward to point 314 to achieve the desired capacity].
Sibik teaches that it is known in the field of chiller control that this arrangement enhances efficiency without compromising control stability [0037]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method of Trawicki to  have wherein the controllable chiller variable is a first controllable chiller variable and affecting operation of the chiller further comprises: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the boundary; and in response to the first controllable chiller variable reaching the boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity in view of the teachings of Sibik in order to enhance efficiency without compromising control stability.

Regarding Claim 15, Trawicki teaches the invention of Claim 14 above but does not teach wherein the controllable chiller variable is a first controllable chiller variable and wherein the instructions cause the one or more processors to affect operation of the chiller by: 
adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either:
the cooling capacity of the chiller reaches a desired cooling capacity; or the 
first controllable chiller variable reaches the upper boundary or the lower boundary;
and 
in response to the first controllable chiller variable reaching the upper boundary or the lower boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity.
However, Sibik teaches a chiller [0002] having wherein the controllable chiller variable is a first controllable chiller variable and affecting operation of the chiller further comprises: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the upper boundary or the lower boundary; and in response to the first controllable chiller variable reaching the upper boundary or the lower boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity [0033-0035; figs 4 & 4; where if 320 represents a capacity value the inlet guide vane can be set to obtain the desired cooling capacity at point 314. 
 However, 314 also defines a particular compressor speed.  So, in a condition where the guide vane is at point 314 but the compressor speed is at point 313...the compressor speed can be adjusted downward to point 314 to achieve the desired capacity]. Sibik teaches that it is known in the field of chiller control that this arrangement enhances efficiency without compromising control stability [0037]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Trawicki to have wherein the controllable chiller variable is a first controllable chiller variable and wherein the instructions cause the one or more processors to affect operation of the chiller by: adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the upper boundary or the lower boundary; and in response to the first controllable chiller variable reaching the upper boundary or the lower boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting a second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity in view of the teachings of Sibik in order to enhance efficiency without compromising control stability.



Claim(s)16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trawicki et al. (US2014/0026598) and Sibik (US2015/0260441) in view of Wang et al. (US2021/0215161).


Regarding Claim 16, Trawicki teaches a method of operating a chiller [0005], the method comprising: 
generating a first boundary for a first controllable chiller variable based on a first output of one or more machine learning models [0040; 0041; 0055; where a first threshold may correspond to vane position]; and wherein the one or more machine learning models comprises at least one of a neural network, a random forest, or a support vector machine [0055];
generating a second boundary for a second controllable chiller variable based on a second output of the one or more machine learning models [0040; 0041; 0055; where a second threshold may be compressor frequency].  
Whereas Trawicki teaches generating first and second threshold for first and second controllable chiller variables, Trawicki does not teach determining whether the chiller can satisfy a cooling capacity based on the first boundary for the first controllable chiller variable; 
based on determining that the chiller would not be able to satisfy the cooling capacity based on the first boundary for the first controllable chiller, generating a second controllable chiller variable; and affecting operation of the chiller based on the first boundary and the second boundary;
wherein the first output comprises a probability of a future surge event occurring based on a first input comprising a first value of the first controllable chiller variable; wherein the second output comprises the probability of the future chiller surge event occurring based on a second input comprising a second value of the second controllable chiller variable.


However, Sibik teaches a chiller [0002] that whether the chiller can satisfy a cooling capacity based on the first boundary for the first controllable chiller variable [0027; 0039; fig 8]; 
based on determining that the chiller would not be able to satisfy the cooling capacity based on the first boundary for the first controllable chiller, generating a second controllable chiller variable; and affecting operation of the chiller based on the first boundary and the second boundary [0027; 0039; fig. 8; where point 322 represents a desired cooling capacity.  Thus, if the system initially operates at point 320, then the first boundary established by at least compressor speed 330 would not satisfy the cooling capacity.  Then, if the system operates at point 322 the cooling capacity is satisfied operating at a second boundary and it is intuitive that the system operates based on the first boundary and the second boundary] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. enhances efficiency without compromising control stability [0037].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Trawicki to determine whether the chiller can satisfy a cooling capacity based on the first boundary for the first controllable chiller variable; 
based on determining that the chiller would not be able to satisfy the cooling capacity based on the first boundary for the first controllable chiller, generating a second controllable chiller variable; and affecting operation of the chiller based on the first boundary and the second boundary in view of the teachings of Sibik where the elements could have been combined by known methods with no change in their respective functions, and the combination would have yielded predictable results i.e. improve the system by preventing compressor damage caused by surges.
Lastly, Wang teaches a system and method for predicting surge control [0001] wherein the first output comprises a probability of a future surge event occurring based on a first input comprising a first value of the first controllable chiller variable; [0029; 0033-0037; where the inputs are one of compressor electric current percentage, condensing pressure or evaporating pressure] where one of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element would perform the same function as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. improve the system by preventing compressor damage caused by surges [0040].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Trawicki to have wherein the first output comprises a probability of a future surge event occurring based on a first input comprising a first value of the first controllable chiller variable; wherein the second output comprises the probability of the future chiller surge event occurring based on a second input comprising a second value of the second controllable chiller variable in view of the teachings of Wang where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e.  improve the method by preventing compressor damage caused by surges.
For clarity, whereas Wang teaches determining probability based on a first output, to apply the same methodology to a second output would involve only routine skill in the art.  


 Regarding Claim 17, Trawicki, as modified, teaches the invention of Claim 16 above and Sibik teaches wherein the first controllable chiller variable is a pre- rotational vane position or a variable geometry diffuser position and the first boundary is a first upper boundary corresponding to the probability of the future chiller surge event occurring, and wherein the second controllable chiller variable is a variable speed drive frequency and the second boundary is a second upper boundary corresponding to the probability of the future chiller surge event occurring [0032-0035; figs 3 & 4; where an upper boundary of the vane position is 100% open and where an upper boundary of the speed drive frequency is MAX speed].

Regarding Claim 18, Trawicki, as modified, teaches the invention of Claim 16 above and Sibik teaches wherein the first controllable chiller variable is a variable speed drive frequency and the first boundary is a first lower boundary corresponding to the probability of the future chiller surge event occurring, and wherein the second controllable chiller variable is a pre-rotational vane position or a variable geometry diffuser position and the second boundary is a second lower boundary corresponding to the probability of the future chiller surge event occurring [0032-0035; figs 3 & 4; where an lower boundary of the speed drive frequency is Minimum speed and where the lower boundary of the vane position is 12.5% open].

Regarding Claim 19, Regarding Claim 19, Trawicki, as modified, teaches the invention of claim 16 above and Trawicki teaches comparing the first probability to a probability threshold [0085-0086; fig 15; S1502-S1508; where a surge event is predicted based on caparisons using historical data]; 
based on a first difference between the first probability and the probability threshold exceeding a threshold amount, updating a value for the first controllable chiller variable of initial chiller operating data to obtain updated chiller operating data [0085-1186; S1508-S1510; where if a surge event is predicted to occur, the controllable variable is adjusted]; 
providing the updated chiller operating data to the one or more machine learning models to obtain a second probability [0085-1186; S1512; where the updated operating data is used in a simulation or learning model] and 
based on a second difference between the second probability and the probability threshold being less than the threshold amount, generating the first boundary for the first controllable chiller variable based on the updated value 0085-1186; S1512-S1514; where if the control measure i.e. controllable variable operating point is set as a boundary where surge does not occur].

Regarding Claim 20, Trawicki, as modified, teaches the invention of Claim 16 above and Sibik teaches adjusting the first controllable chiller variable to affect a cooling capacity of the chiller until either: the cooling capacity of the chiller reaches a desired cooling capacity; or the first controllable chiller variable reaches the first boundary; and in response to the first controllable chiller variable reaching the first boundary before the cooling capacity of the chiller reaches the desired cooling capacity, adjusting the second controllable chiller variable until the cooling capacity of the chiller reaches the desired cooling capacity [0033-0035; figs 4 & 6; where if 320 represents a capacity value the inlet guide vane can be set to obtain the desired cooling capacity at point 314.  However, 314 also defines a particular compressor speed.  So, in a condition where the guide vane is at point 314 and cooling capacity is not achieved because compressor speed is at point 313...the compressor speed can be adjusted downward to point 314 to achieve the desired capacity].

Regarding Claim 22, Trawicki, as modified, teaches the invention of Claim 16 above and Sibik teaches affecting operation of the chiller to avoid applying a first control signal comprising a first additional value of the first controllable chiller variable that exceeds the first boundary and to avoid applying a second control signal comprising a second additional value of the second controllable chiller variable that exceeds the second boundary [0027; 0039; fig. 8; where the system can be controlled to operate at points 320 or 322 without exceeding the respective surge boundaries].

Regarding Claim 23, Trawicki, as modified, teaches the invention of Claim 19 above and Wang teaches receiving the probability threshold via a user input [at least implicitly at 0009; 0020; where a controlling and regulating module necessarily contain an input whereby a probability threshold is entered].  Additionally, Trawicki teaches at 0121 that AI module 102 may receive user input.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kountz (US4608833),
Bodell, II et al. (US2005/0076656).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763